Citation Nr: 1525653	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for Crohn's disease, status post-operative.

2.  Entitlement to service connection for Crohn's disease, status post-operative.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression (claimed as a mental condition), including as secondary to Crohn's disease.

4.  Entitlement to an increased (compensable) rating for edema of the right leg.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1979. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A March 2011 rating decision continued the noncompensable rating for right leg edema; determined that new and material evidence was not received to reopen the Crohn's disease claim; and, denied a TDIU.  A February 2014 rating decision denied the mental disorder claim.

The Veteran indicated in his Notice of Disagreement that he desired a local hearing before a decision review officer.  The Veteran's representative subsequently withdrew that request.

The issues of entitlement to service connection for Crohn's disease and an acquired mental disorder, to include depression (claimed as a mental condition), including as secondary to Crohn's disease; and, entitlement to a TDIU are discussed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1993 rating decision denied entitlement to service connection for Crohn's disease, as the disease was not identified until more than a year after service.  The Veteran did not submit additional evidence or appeal the decision within one year.

2.  The evidence added to the record since the May 1993 rating decision triggers the need for additional assistance to the Veteran, or raises a reasonable possibility of proving the claim.

3.  The Veteran's right leg edema is intermittent and relieved by use of compression hosiery.


CONCLUSIONS OF LAW

1. The May 1993 rating decision that denied entitlement to service connection for Crohn's disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).

2.  New and material evidence to reopen a claim of entitlement to service connection for Crohn's disease has been received.  The claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The requirements for a compensable rating of 10 percent, and no higher, for right leg edema are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.10, 4.104, Diagnostic Code (DC) 7121 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2010, November 2010, and August 2013.  

The claims file includes some service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain at this time. 

Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

New and Material Evidence

When a claim is disallowed by the RO and no NOD or additional evidence is submitted within a year of the notice of that decision, the action or determination becomes final, and the claim will not be reopened except as provided by applicable regulation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b).  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  Id.;  see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id., at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Increased Rating

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence - Crohn's Disease

Historically, a May 1993 rating decision determined that there was no evidence in the STRs that the Veteran had symptoms of Crohn's disease in service, and also found that the Veteran's active symptoms started over one year after his discharge from active service.  Thus, the May 1993 decision denied the claim.  The Veteran did not submit additional evidence or appeal the decision within one year.  Hence, it became final.  See 38 C.F.R. § 20.302.  In September 2010, the Veteran applied to reopen the claim.

At the time of the last final denial, the evidence included STRs and private clinical records.  A June 1979 Report of Medical Examination For Enlistment reflects that the Veteran's digestive system and viscera were assessed as normal.  He did not indicate any relevant medical history on his Report of Medical History.  Beginning in July 1979, the Veteran was treated extensively for edema of the right leg.  His treatment included extended bed rest as well as inpatient treatment.  The service treatment records reflect one entry in July 1979 which notes a complaint of right flank pain.  The rest of the entry, however, related to the right leg edema.  Another July 1979 entry notes the Veteran had experienced a weight loss of over 30 pounds, and three polyps were noted.  The examiner noted diabetes mellitus and kidney disease as possible etiologies.  

An August 1979 entry, however, noted that subsequent work-ups had ruled out those possibilities.  An August 1979 consult notes that X-rays, CBC, and urinalyses were all normal.  During the Veteran's extended hospitalization for his right leg edema, there were no complaints or findings related to an intestinal disorder, to include Crohn's disease.  The summary of his treatment consistently noted that, except for the right leg edema, his systems were within normal limits.  He eventually was medically discharged for the right leg edema in November 1979.

In an October 1980 application for an increased rating, the Veteran noted complaints of stomach pains and irritation from fried foods.  The October 1980 VA examination report notes the Veteran's report that he had been hospitalized briefly at age 16 for protein in his urine and a stomach ulcer.  Physical examination revealed the digestive system as normal; the liver, spleen, and kidneys were not palpable.

The evidence added to the claims file since the May 1993 rating decision includes private treatment records related to current treatment for Crohn's disease; the Veteran's written statements to the effect that his Crohn's disease had its onset in active service; and, and an April 2015 private nexus opinion of H.S., M.D.

In his letter, Dr. S noted the Veteran's long-term use of nonsteroidal anti-inflammatory agents (NSAIA), i.e., Ibuprofen, for self-treatment of pain related to the service-connected right leg edema.  Dr. S opined that the Veteran's Crohn's disease is in fact causally connected to the Veteran's use of pain relievers such as Ibuprofen.

In light of the fact that all new evidence is presumed credible, Dr. S's opinion is both new and material evidence, as it triggers the necessity of additional assistance to the Veteran, Shade, 24 Vet. App. at 117, and raises a reasonable possibility of proving the claim.  Thus, the Board is finds that new and material evidence has been received to reopen the claim.  38 C.F.R. § 3.156.  Although the Board reopens the claim, it is not sufficiently developed to address it on the merits.

Increased Rating - Edema of the Right Leg

A May 1980 rating decision granted service connection with an initial 10 percent rating, effective from November 1979.  A January 1981 rating decision reduced the rating from 10 percent to noncompensable, effective in April 1981.  VA received the Veteran's application for an increased rating in September 2010.

The December 2010 VA examination report reflects that the Veteran reported that his right leg edema was very painful and decreased his mobility, but he denied being under any current treatment.  He reported self-treatment with compression stockings at bedtime.  The examination report notes the course of the disorder since onset as intermittent with remissions.  The Veteran reported that he used a cane for ambulation due to right leg pain and weakness.

Physical examination revealed the Veteran to have a normal gait.  The examiner noted the Veteran's peripheral pulses were adequate.  There was 1+ edema from the top of the right foot to the knee.  The circumference of each calf below the knee was 40 cm.  Muscle strength of each lower extremity was 1/5; but, the examiner noted that the Veteran exerted poor effort.  The examiner further noted that the Veteran exhibited no difficulty with walking, standing, sitting, standing, or undressing prior to that portion of the examination.  The Veteran's muscle tone was normal, and there was no atrophy.

The March 2011 rating decision reflects that the Veteran's right leg edema is rated analogous to post-phlebitic syndrome under DC 7121.  See 38 C.F.R. § 4.104.  That specific diagnosis is not listed in the Rating Schedule.  Therefore, the RO assigned DC 7199 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.104, DC 7121, for post-phlebitic syndrome of any etiology.  The Board concurs with this finding as the evidence indicates the Veteran's residual chronic disability from his right leg edema consists of symptoms consistent with the diagnosed post-phlebitic syndrome of the right lower extremity, including pain and edema in the region.  The Board has also considered whether he would be entitled to a higher rating under another Diagnostic Code; but no other applicable diagnostic code would result in a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

DC 7121 provides that, where the disorder is asymptomatic with palpable or visible varicose veins, a noncompensable rating is warranted.  A 10-percent rating is warranted where the Veteran experiences intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20-percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40-percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60-percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The maximum, 100-percent, rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

The Board acknowledges the Veteran's report to the examiner that he self-treated his right leg edema with a compression stocking.  The Board also notes the examiner's observations of the Veteran's poor effort on the examination, which the Board must consider when assessing the Veteran's credibility.  The extensive private treatment records related to the Veteran's Crohn's disease and kidney cancer are silent for complaints related to right leg edema; and, the physical examinations conducted specifically noted the absence of edema.  Nonetheless, the VA examiner did in fact note the presence of 1+ edema.  Hence, affording the Veteran the benefit of the doubt, the Board finds a 10 percent rating, and no higher, is warranted.  38 C.F.R. §§ 4.1, 4.3, 4.10, 4.104, DC 7121.  The Board finds a higher rating has not been met or approximated, as there is no evidence of persistent edema, as noted earlier.  The Board finds that any statement as to massive board-like edema with constant pain at rest, or persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, and/or persistent edema, would be less than credible given the lack of such findings, as noted above, the examination report statement that the disability was intermittent with remissions, and the Veteran's poor effort upon examination which would indicate a possible intent to obtain a higher compensation where perhaps not warranted.  The Board also finds that the right leg edema has manifested at no more than the 10 percent rate throughout the entire rating period on appeal.  Thus, there is no factual basis for a staged rating for any part of the rating period.

In reaching this decision the Board considered the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 38 U.S.C.A. § 5107(b).

The Veteran has not asserted the presence of any symptoms not contained in the rating criteria.  The disability was rated in accord with the criteria.  Hence, the criteria describe and anticipate the right leg edema, which means the Veteran's disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In the present case, the Veteran's only service-connected disability is his right leg edema.  Thus, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the present case, the Veteran's contends that he is unable to work due to his right leg.  In this regard, the Board notes that the Veteran has several nonservice-connected disabilities and has contended that his nonservice-connected Crohn's disease prevents him from working.  As discussed below, the Veteran's claim for service connection for Crohn's disease is being remanded.  Thus, the issue of entitlement to a TDIU is inextricably intertwined with it, and further discussion at this time is not warranted. 


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for Crohn's disease, status post-operative; the claim is reopened; the appeal is granted solely to that extent.

Entitlement to an evaluation of 10 percent, and no higher, for unilateral edema of the right leg is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Crohn's Disease

As the Crohn's disease claim is now reopened, further development is required.  As noted above, the claims file contains the opinion of Dr. S., which appears to based on the Veteran's self-reported history of long-term use of nonsteroidal anti-inflammatory agents (NSAIA), i.e., Ibuprofen, for self-treatment of pain related to the service-connected right leg edema.  Based on the foregoing, the Board finds that a VA opinion is warranted.  

Acquired Psychiatric Disability

The issue of entitlement to an acquired psychiatric disability may be inextricably intertwined with the Veteran's claim for Crohn's disease and should, therefore, be remanded.  (The Board is unsure of the exact nature of any mental health disability.)   

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claim for Crohn's disease because he contends that Crohn's disease prevents him from working.  Therefore, it should be remanded.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all relevant private and VA treatment records generated since April 2013 and add them to the claims file.  Obtain any necessary releases from the Veteran for mental health treatment and Crohn's disease treatment.  All efforts to obtain recent treatment records should be documented in the claims file.

2.  Thereafter, forward the claims file to appropriate clinician to determine if it is as likely as not that the Veteran's Crohn's disease is causally related to his active service or a service-connected disability, to include treatment for a service-connected disability.  

The clinician should opine on the following: i) is there at least a 50 percent probability that the Veteran's Crohn's disease is causally connected to his active service? ii.)  If the answer is "No", is there is at least a 50 percent probability that the Veteran's Crohn's disease is due to medication, to include NSAIA, ingested by the Veteran for treatment, to include self-treatment, of pain, etc., related to the service-connected right leg edema? iii) If the answer to question "ii" is also "No", is there is at least a 50 percent probability that medication, to include NSAIA, ingested by the Veteran for treatment, to include self-treatment, of pain, etc., related to the service-connected right leg edema aggravates-that is, chronically worsens the Veteran's Crohn's disease?

The clinician should provide a full explanation for any opinion rendered.  The explanation should include specific comment on the April 2015 opinion of Dr. S and the general literature related to Crohn's disease.  

The clinician should also discuss the clinical records, if any, which support, or do not support, the Veteran allegation of long term use of NSAIA for his edema. 

If the clinician cannot render an adequate opinion without an examination of the Veteran, he should be scheduled for such.  The claims file must be provided for review by the examiner as part of the examination.

3.  If, and only if, the VA clinician opines that there it is as likely as not that the Veteran's Crohn's disease is causally related to active service or a service-connected right leg edema, schedule the Veteran for a mental health examination.

The examiner should opine as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disability causally related to a service-connected disability.  

A full explanation must be provided for any opinion rendered, and should consider the Veteran's treatment, contentions, and history.
  
4.  After completion of all of the above, re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The case should thereafter be returned to the Board, if in order.  


The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


